UN|TED STATES DlSTRlCT COURT
EASTERN DlSTRlCT OF KENTUCKY
NORTHERN DlVlSlON

AT COV|NGTON
ClVlL ACTlON NO. 18-76-DLB
WlLLlAM B. WH|TE PLA|NT|FF
v. MEMORANDUM CPlNlON & ORDER

 

NANCY A. BERRYH|LL, Acting Commissioner
of the Socia| Security Administration DEFENDANT

** ** ** ** ** ** ** **

This matter is before the Court on P|aintiff Wi||iam B. White’s Motion to Remand.
(Doc. # 6). The Commissioner filed a Response on June 28, 2018, to which White filed
a Reply on July 24, 2018. (Docs. # 7 and 10). According|y, this matter is now ripe for
review. For the reasons stated herein, P|aintiff’s Motion is denied.
|. FACTUAL AND PROCEDURAL BACKGRCUND

On January 5, 2015, P|aintiff Wi||iam B. White filed an application for a period of
disability and disability insurance benefits, alleging disability beginning on May 30, 2014.
(Doc. # 1 at 2). White was forty-seven years old at the time of filing; he alleged that he
was unable to work due to heart problems, use of a pacemaker, diastolic heart failure, a
thoracic ascending aortic aneurysm, anxiety, depression, dizziness, gastroesophageal
reflux disease (GERD), hypertension, obesity, sleep apnea, high cholesterol, sick sinus
syndrome, and gout. (Tr. 99, 123). His claims were denied initially on May 5, 2015, and

again upon reconsideration on August 5, 2015. (Tr. 98, 115).

At White’s request, an administrative hearing was conducted on May 16, 2017,
before Administrative Law Judge (ALJ) Thuy-Anh T. Nguyen. (Tr. 12, 130). On
September 29, 2017, ALJ Nguyen issued a partially favorable decision (Tr. 8-25), finding
that White met the insured status requirements of the Social Security Act; furthermore,
ALJ Nguyen found that White “was not disabled prior to April 26, 2017, but became
disabled on that date and has continued to be disabled through the date of this decision.”
(Tr. 12). The ALJ’s decision became the final decision of the Commissioner on March
20, 2018, when the Appeals Council denied White’s request for review. (Tr. 1).

White filed the instant action on May 10, 2018, arguing that the ALJ erred by finding
that White’s disability onset date was April 26, 2017_rather than White’s claimed onset
date of May 30, 2014. (Doc. # 1 at 6). On June 15, 2018, White filed the subject Motion
to Remand for further administrative action pursuant to 42 U.S.C. § 405(g). (Doc. # 6).
Attaching a June 8, 2018 letter from his treating orthopedic surgeon Dr. Michael A. Grefer,
White asserts that “[s]ince the filing of the Complaint . . . the P|aintiff’s attorney has just
received extremely probative, relevant and material medical evidence” from Dr. Grefer,
which “contradicts the impressions and assumptions made by the ALJ.” /d. at 1-2.

Specifically, White argues that the ALJ based his finding of a disability onset date
of April 26, 2017 “because that is when treating orthopedic surgeon Dr. Grefer diagnosed
an array of severe orthopedic medical impairments and prescribed a cane.” /d. at 2.
White claims, however, that Dr. Grefer’s June 8, 2018 letter constitutes additional medical
evidence which “clarif”les, documents and verifies . . . that [Dr. Grefer] did not first make
those findings [on] April 20, 2017, but rather they were made throughout [White’s]

treatment starting in 2014, and that Mr. White had needed to use a cane since 2014 as

instructed by Dr. Grefer.” /d. at 3. P|aintiff contends that good cause exists to remand
this case “to the Commissioner for further determination based upon this additional
probative evidence which hasjust been received.” /d. at 4.
||. ANALYS|S

Remand is improper because P|aintiff failed to demonstrate a reasonable
probability that the disposition of his claim would have been different if the ALJ had been
presented with the opinion evidence set forth in Dr. Grefer’s June 8, 2018 letter. A district
court may remand a case for further administrative proceedings under these
circumstances when a plaintiff demonstrates (1) new evidence, (2) that is material, and
(3) there was good cause for not presenting the evidence in the prior proceedings. Foster
v. Ha/ter, 279 F.3d 348, 357 (6th Cir. 2001). “New” evidence “must not have been in
existence or available to the claimant at the time of the administrative proceeding.”
G/asco v. Comm’r of Soc. Sec., 645 F. App’x 432, 435 (6th Cir. 2016). To demonstrate
the materiality of new evidence, “a plaintiff must show that there is a reasonable
probability that the Secretary would have reached a different disposition of the disability
claim if presented with the new evidence.” /d. at 437. Finally, “[a] claimant shows ‘good
cause’ by demonstrating a reasonable justification for the failure to acquire and present
the evidence for inclusion in the hearing before the ALJ.” Foster, 279 F.3d at 357. P|aintiff
carries the burden of showing that remand is appropriate /d.

Construing the first element loosely, P|aintiff has shown that the evidence is “new,”
in that Dr. Grefer’s June 8, 2018 letter of clarification was not available to P|aintiff at the
time of the administrative proceeding. Furthermore, P|aintiff was not aware of a need to

clarify Dr. Grefer’s opinion as to the disability onset date until the ALJ issued his decision.

G/asco, 645 F. App’x at 435. For precisely the same reason, P|aintiff has met the third
element, as he has shown “good cause” for failing to present Dr. Grefer’s letter in the
hearing before the ALJ prior to the issuance of the ALJ’s decision.

Nonetheless, remand is improper because P|aintiff failed to demonstrate the
second requisite element, materiality. P|aintiff has not met his burden to show a
“reasonable probability” that the clarification of the opinion evidence contained in Dr.
Grefer’s June 8, 2018 letter would have materially changed the outcome of the disability
determination in the proceedings below. G/asco, 645 F. App’x at 435. First, there is not
a reasonable probability that Dr. Grefer’s letter would have resulted in a different
disposition of P|aintiff’s disability claim, because the ALJ clearly understood that P|aintiff
had been using a cane as early as 2014. Dr. Grefer’s letter notes that he had advised
P|aintiff to use a cane long before April 26, 2017_the contested disability onset date
found by ALJ Nguyen; specifically, his letter states, “Please be aware that Mr. White has
indeed needed a cane since 2014 [and] [i]n my office note of 1/20/2015, l noted that l
specifically instructed him to stay with using his cane and stay with his activity
restrictions.” (Doc. # 6-1 at 1). However, ALJ Nguyen expressly considered this
information in his opinion, noting that P|aintiff “has used a cane since 2014.” (Tr. 17).

More importantly, there is not a reasonable probability that the letter would have
changed the disposition of P|aintiff’s claim because ALJ Nguyen expressly discounted Dr.
Grefer’s prior opinion that P|aintiff was disabled in his written decision. The ALJ noted

Dr. Grefer’s opin[ion] that the claimant was forced to stop work in June 2014.” but gave
the opinion “little weight.” (Tr. 22). ALJ Nguyen found that Dr. Grefer’s timeline was “not

supported by the longitudinal record” because “the imaging, treatment record, and clinical

findings do not support these limitations dating back to June 2014.” /d. See Ferguson v.
Comm’r of Soc. Sec., 628 F.3d 269, 276 (6th Cir. 2010) (remand improper when
psychiatrist’s letter “merely confirmed evidence that was already in the record . . . and the
evidence would not alter the ALJ’s decision that Ferguson was not disabled”).

Because Dr. Grefer’s June 8, 2018 letter merely restates facts previously
considered by the ALJ, there is not a reasonable probability that his letter would have
changed the outcome of the ALJ’s decision. Therefore, P|aintiff’s Motion to Remand is
denied, and this matter shall move fonNard for briefing on dispositive motions as to
whether the ALJ’s decision was supported by substantial evidence and was made
pursuant to proper legal standards under 42 U.S.C. § 405(g). See Co/vin v. Barnhart,
475 F.3d 727, 729 (6th Cir. 2007).

|||. CONCLUS|ON

According|y, for the reasons set forth herein, |T |S 0RDERED as follows:

(1) P|aintiff’s Motion to Remand (Doc. # 6) is DEN|ED;

(2) P|aintiff shall move for summary judgment or judgment on the pleadings
within sixty (60) days of the date of entry of this Memorandum Opinion and Order; and

(3) Defendant Commissioner shall file a counter-motion or a response within
thirty (30) days of the filing of P|aintiff’s motion for summaryjudgment orjudgment on the
pleadings.

This 9th day of January, 2019.

   

_ Signed By:

',, David L. Bunn.=ng 95
United States District Judge

L:\DATA\SocialSecurity\MOOs\Covington\18-76 White MOO.docx

5

